Fourth Court of Appeals
                                     San Antonio, Texas
                                            October 7, 2020

                                         No. 04-20-00495-CV

                                   IN RE Alicia P. WILLEFORD

                    From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CI11792
                              Richard Edward Price, Judge Presiding


                                            ORDER

                                   Original Mandamus Proceeding1
Proceeding
Sitting:        Rebeca C. Martinez, Justice
                Patricia O. Alvarez, Justice
                Irene Rios, Justice

        On October 6, 2020, relator filed a petition for writ of mandamus and a motion for stay
pending final resolution of the petition for writ of mandamus. This court believes a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real party in interest may file a response to the petition in this
court no later than October 22, 2020. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

        Relator’s request for a stay of trial court proceedings is GRANTED. All proceedings in
the underlying case are STAYED pending final resolution of the petition for writ of mandamus.

        It is so ORDERED October 7, 2020.
                                                                         PER CURIAM


        ATTESTED TO:__________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT



1
  This proceeding arises out of Cause No. 2018-CI-11792, styled in the Matter of the Marriage of Alicia P.
Willeford and Jimmy D. Willeford, pending in the 408th Judicial District Court, Bexar County, Texas. The
Honorable Richard Price issued the order at issue in this original proceeding.